                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

KATHERINE MICHELLE LOFTON                                                           PLAINTIFF

V.                                                                  NO. 3:19-CV-273-DMB-RP

COMMISSIONER OF SOCIAL
SECURITY                                                                          DEFENDANT


                                                 ORDER

       On January 28, 2020, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending “that plaintiff’s application to proceed in forma pauperis be

DENIED and plaintiff be ordered to pay the filing fee within fourteen days.” Doc. #6 at 2. No

objections to the Report and Recommendation have been filed.

       Under 28 U.S.C. § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

       The Court has reviewed the Report and Recommendation and concluded that it is neither

clearly erroneous nor contrary to law. Accordingly, the Report and Recommendation [6] is

ADOPTED as the opinion of this Court. The plaintiff is DIRECTED to pay the filing fee within

fourteen (14) days of the entry of this order.

       SO ORDERED, this 18th day of February, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
